Name: Commission Regulation (EEC) No 1291/86 of 30 April 1986 correcting Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce;  foodstuff
 Date Published: nan

 1 . 5 . 86 Official Journal of the European Communities No L 114/61 COMMISSION REGULATION (EEC) No 1291/86 of 30 April 1986 correcting Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products , ice-cream and other foodstuffs HAS ADOPTED THIS REGULATION : Article 1 The third indents in the German and Dutch texts of Article 4 ( 1 ) (b) of Regulation (EEC) No 262/79 are hereby replaced by the following texts respectively :  gefÃ ¼llte Schokoladenwaren der Tarifstelle 18.06 C II b) auÃ er deren SchokoladenÃ ¼berzÃ ¼gen,', THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2) and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 262/79 (3), as last amended by Regulation (EEC) No 665/86 (4), insti ­ tuted a system for selling butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs ; whereas, following the amendment made by Regulation (EEC) No 2927/84 (*) to Article 4 ( 1 ) of Regulation (EEC) No 262/79, the text of the German and Dutch versions of that provision does not correspond to the text of the other versions ; whereas this mistake should therefore be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,  gevulde chocoladewerken vallend onder post 18.06 C II b), met uitzondering van de als deklaag ervan gebruikte chocolade,'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 41 , 16 . 2. 1979 , p. 1 . ( «) OJ No L 66, 8 . 3 . 1986, p. 38 . 0 OJ No L 276, 19 . 10 . 1984, p . 14.